DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to the Amendments and Arguments filed on 12/16/2021.
Claims 29, 32, 37, 40, 44, 45, 48, and 51 have been amended; claims 33, 41, and 50 have been canceled; and claims 54 and 55 have been newly added, according to Amendments filed on 12/16/2021, addressing the 35 U.S.C. § 103 rejection. 
Claims 29, 32, 34-37, 40, 42-45, 48, 49, and 51-55 are presented for examination.

Allowable Subject Matter
Claims 29, 32, 34-37, 40, 42-45, 48, 49, and 51-55 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 29, 32-37, 40-45, 48 and 49 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Publication No. 2011/0213644 to Phene (“Phene”) in view of U.S. Patent Publication No. 2011/0112892 to Tarantino (“Tarantino”), in further view of U.S. Patent Publication No. 2013/0085804 to Leff (“Leff”), and in further view of U.S. Publication No. 2009/0271270 to Regmi (“Regmi’) and Claims 51-53 under 35 U.S.C. § 103 as allegedly being unpatentable over Phene, Tarantino, Leff, Regmi, and in further view of U.S. Patent Publication No. 2009/0234710 to Belgaied (“Belgaied”) in a Non-Final Rejection filed on 10/06/2021. The claims are allowable over the 35 U.S.C. § 103 rejection:
The Applicant has provided Argument/Remarks filed on 12/16/2021, in which the Applicant asserts “Applicant has presently amended independent Claims 29, 37, and 45 to include the allowable features of Claim 50, and as such, Applicant respectfully submits that the rejections are moot. Applicant has correspondingly herein cancelled Claim 50 without prejudice 
The Examiner would additionally like to note that the independent claims recite “remotely configuring, via a promotional system, a plurality of merchant devices to function as point-of-sale devices, wherein each of the plurality of merchant devices is associated with a respective merchant entity of a plurality of merchant entities; obtaining transactional data from the plurality of merchant devices based on an authorization by each merchant entity of the plurality of merchant entities, wherein at least a portion of the transactional data is generated by the merchant devices in association with one or more product purchase transactions conducted by the respective merchant entity; generating, based on the transactional data, one or more cross-entity transactional correlations, wherein each cross-entity transactional correlation of the one or more cross-entity transactional correlation indicates that a first transactional pattern associated with one or more first merchant entities of the plurality of merchant entities is temporally correlated with a second transactional pattern associated with one or more second merchant entities of the plurality of merchant entities; determining, based on the transactional data, a low activity time prediction for the one or more second merchant entities, wherein determining the low activity time prediction for the one or more second merchant entities comprises determining a low activity time prediction for a selected product type for the one or more second merchant entities; and generating the transactional incentive campaign based on the one or more cross-entity transactional correlations and the low activity .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
February 12, 2022